Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-63

IN RE JOHN A. GIANNETTI, JR.
                                                  2017 DDN 367
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 480278

BEFORE: Thompson and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                  ORDER
                             (FILED – May 3, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction
with the right to seek reinstatement after one year; this court’s February 5, 2018,
order directing respondent to show cause why the functionally-equivalent
discipline of a one-year suspension with fitness should not be imposed; and it
appearing that respondent failed to file either a response to the court’s show cause
order or his D.C. Bar R. XI, §14 (g) affidavit, it is

      ORDERED that John A. Giannetti is hereby suspended for a period of one
year with reinstatement conditioned on a showing of fitness. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.

                                PER CURIAM